DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gennarelli et al (G. Gennarelli and F. Soldovieri, "Multipath Ghosts in Radar Imaging: Physical Insight and Mitigation Strategies," in IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, vol. 8, no. 3, pp. 1078-1086, March 2015, doi: 10.1109/JSTARS.2014.2363233.) in view of Smith et al (US 20180120842 A1).

Regarding claim 1, Gennarelli discloses a method for a radar system of a vehicle (Section 1- suppressing multipath ghosts originated from target-to-target interactions), the method comprising: 
detecting two or more objects using the radar system of the vehicle (Section 2, Each radiating element is modeled as a filamentary electric source directed along the y-axis); 
initiating tracks of the two or more objects in a track database, the tracks storing data, respectively (Section 2, Denote with ri = xix + ziz, the position of target i, and rij =(xi − xj )x + (zi − zj )z is the position vector from the ith to the jth target), for the two or more objects and being updated based on additional detections of the two or more objects (Section 2 - the scattered field is the superposition of direct scattering contributions and multipath terms), and the tracks of the two or more objects initially being unclassified tracks in the track database (Section 2 - Let us define τi, the contour of object i and τ = N i=1 τi as the union of all target contours) selecting, using a processor, two tracks corresponding to two of the two or more objects from the track database as a candidate pair (Section 2 - the mutual interactions among the objects and creeping waves excited in the shadowed parts of the objects are neglected); 
applying criteria to the candidate pair, using the processor, to determine whether one track of the two tracks of the candidate pair is a track of a ghost object resulting from multipath reflection and another track of the two tracks of the candidate pair is a track of a true object corresponding with the ghost object, wherein the ghost object represents detection of the true object in an incorrect location (Section 3 - Now the goal is to show the effect of multipath signals when the unknown object function γ˜ is reconstructed according to the linear model); 
classifying, in the track database using the processor, the candidate pair as tracks of a true object and ghost object pair based on determining that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object (Section 3- The analysis starts with the usual multimonostatic setup, where the transmitting and receiving antennas lie at the same point); and 


Smith discloses reporting information from the track database and, based on the classifying, the reporting includes providing the data only for the track of the true object, wherein the information is used to control an operation of the vehicle ([0039] the processed sensor view 141 outputted by the perception engine 140 can provide a window through the occlusion comprised of multipath radar data generated by the radar data processing engine)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include reporting information from the track database and, based on the classifying, the reporting includes providing the data only for the track of the true object, wherein the information is used to control an operation of the vehicle as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 1.

Regarding claim 2, Gennarelli discloses wherein the selecting the two tracks of the candidate pair is based on a difference between a first range obtained from the one track of the two tracks of the candidate pair and a second range obtained from the other track of the two tracks of the candidate pair being within a threshold range value (Section 4 - reconstructions refer to the relative magnitude (dB) of Rγ (normalized to its maximum) and are calculated by neglecting the singular values which are 20 dB lower with respect to the maximum one.)

Regarding claim 3, Gennarelli discloses iteratively selecting different candidate pairs from the track database, applying the criteria, and classifying the different candidate pairs (Section 3 - the clutter reduction can be achieved by a suitable image fusion of each subarray image).

Regarding claim 4, Gennarelli discloses further comprising classifying one or both of the two tracks of the candidate pair as the track of the true object or leaving a prior classification of the two tracks of the candidate pair based on the criteria not determining that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object (Section 3 , it is possible to introduce the mutual coupling contributions in the forward scattering model. The analysis is limited to first-order interactions, i.e., the rays that undergo only a single bounce between two targets).

Regarding claim 5, Gennarelli discloses wherein the applying the criteria to the candidate pair includes applying a first criterion that includes estimating a shape of a reflective surface giving rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object (Section 4, it is possible to image the upper contours of the bigger cylinders (T1, T4), while the shape of the targets closer to the radar (T2, T3) is not identifiable owing to resolution limits).

Regarding claim 6, Gennarelli discloses wherein the applying the first criterion includes determining that the one track of the two tracks of the candidate pair is the track of the ghost object based on a linearity of the reflective surface (Section 3, The coefficients ai account only for target reflectivity and all amplitude terms including the spreading factor due to wave propagation)

Regarding claim 7, Gennarelli discloses wherein the applying the criteria to the candidate pair includes applying a second criterion that includes determining if dynamics indicated by the one track of the two tracks of the candidate pair matches dynamics indicated by the other track of the two tracks of the candidate pair such that velocity and heading indicated by the two tracks of the candidate pair are correlated within a threshold amount over multiple updates of the two tracks (Section 3, higher order mutual interactions and shadowing effects may arise depending on the size of the targets, the relative distances between them, and the locations of the sources and receivers). 

Regarding claim 8, Gennarelli is silent to wherein the applying the second criterion includes determining a first velocity indicated by the other track of the two tracks of the candidate pair using the one track of the two tracks of the candidate pair, determining a second velocity indicated by the other track of the two tracks of the candidate pair using the updates of the other track of the two tracks of the candidate pair, and classifying the one track of the two tracks of the candidate pair as the track of the ghost object and the other track of the two tracks of the candidate pair as the track of the true object corresponding with the ghost object based on the first velocity and the second velocity being within a specified threshold of each other.

Smith discloses wherein the applying the second criterion includes determining a first velocity indicated by the other track of the two tracks of the candidate pair using the one track of the two tracks of the candidate pair, determining a second velocity indicated by the other track of the two tracks of the candidate pair using the updates of the other track of the two tracks of the candidate pair, and classifying the one track of the two tracks of the candidate pair as the track of the ghost object and the other track of the two tracks of the candidate pair as the track of the true object corresponding with the ghost object based on the first velocity and the second velocity being within a specified threshold of each other ([0050] the ghost object tracker 265 can analyze the ghost object data 257 for velocity variance—as compared to background objects—to identify multipath objects of interest 267 that have a certain probability of colliding with the SDV)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include wherein the applying the second criterion includes determining a first velocity indicated by the other track of the two tracks of the candidate pair using the one track of the two tracks of the candidate pair, determining a second velocity indicated by the other track of the two tracks of the candidate pair using the updates of the other track of the two tracks of the candidate pair, and classifying the one track of the two tracks of the candidate pair as the track of the ghost object and the other track of the two tracks of the candidate pair as the track of the true object corresponding with the ghost object based on the first velocity and the second velocity being within a specified threshold of each other as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 8.

Regarding claim 9, Gennarelli is silent to wherein the applying the criteria to the candidate pair includes determining an incident angle of transmit energy from the radar system on a reflective surface that gives rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object and determining whether the incident angle is below a threshold value, the threshold value being range-dependent..

Smith discloses wherein the applying the criteria to the candidate pair includes determining an incident angle of transmit energy from the radar system on a reflective surface that gives rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object and determining whether the incident angle is below a threshold value, the threshold value being range-dependent ([0038] the occlusion event notification 143 can provide the radar data processing engine 125 with angular ranges (e.g., three-dimensional coordinate ranges) indicating the scope of the occlusion. In some aspects, the radar data processing engine 125 can determine a direction and scope of the occlusion in relation to a current orientation of the SDV)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include wherein the applying the criteria to the candidate pair includes determining an incident angle of transmit energy from the radar system on a reflective surface that gives rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object and determining whether the incident angle is below a threshold value, the threshold value being range-dependent as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 9.

Regarding claim 10, Gennarelli is silent to further comprising estimating a velocity of the true object based on the ghost object based on the determining that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object.

Smith discloses further comprising estimating a velocity of the true object based on the ghost object based on the determining that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object ([0050] the ghost object tracker 265 can either disregard static ghost objects, or can monitor and track all detected ghost objects dynamically. In doing so, the ghost object tracker 265 can utilize the current localization map 233 to perform ray tracing operations in order to monitor the position and/or trajectory of the multipath objects of interest)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include further comprising estimating a velocity of the true object based on the ghost object based on the determining that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 10.

Regarding claim 11, Gennarelli discloses a system in a vehicle (Section 1- suppressing multipath ghosts originated from target-to-target interactions), the system comprising: 
a radar system configured to detect two or more objects (Section 2, Each radiating element is modeled as a filamentary electric source directed along the y-axis);; and 
a processor configured to initiate tracks of the two or more objects in a track database, the tracks storing data, respectively (Section 2, Denote with ri = xix + ziz, the position of target i, and rij =(xi − xj )x + (zi − zj )z is the position vector from the ith to the jth target), for the two or more objects and being updated based on additional detections of the two or more objects (Section 2 - the scattered field is the superposition of direct scattering contributions and multipath terms),, and the tracks of the two or more objects initially being unclassified tracks in the track database (Section 2 - Let us define τi, the contour of object i and τ = N i=1 τi as the union of all target contours), to select two tracks corresponding to two of the two or more objects from the track database as a candidate pair (Section 2 - the mutual interactions among the objects and creeping waves excited in the shadowed parts of the objects are neglected), 
to apply criteria to the candidate pair to determine whether one track of the two tracks of the candidate pair is a track of a ghost object resulting from multipath reflection and another track of the two tracks of the candidate pair is a track of a true object corresponding with the ghost object, wherein the ghost object represents detection of the true object in an incorrect location (Section 3 - Now the goal is to show the effect of multipath signals when the unknown object function γ˜ is reconstructed according to the linear model), 
to classify the candidate pair as tracks of a true object and ghost object pair based on determining that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object (Section 3- The analysis starts with the usual multimonostatic setup, where the transmitting and receiving antennas lie at the same point);, and 
to report information from the track database, wherein the reporting includes providing the data only for the track of the true object, not the ghost object, and the information is used to control an operation of the vehicle.

Smith discloses to report information from the track database, wherein the reporting includes providing the data only for the track of the true object, not the ghost object, and the information is used to control an operation of the vehicle ([0039] the processed sensor view 141 outputted by the perception engine 140 can provide a window through the occlusion comprised of multipath radar data generated by the radar data processing engine)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include report information from the track database, wherein the reporting includes providing the data only for the track of the true object, not the ghost object, and the information is used to control an operation of the vehicle as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 11.

Regarding claim 12, Gennarelli discloses wherein the processor is configured to select the two tracks of the candidate pair based on a difference between a first range obtained from the one track of the two tracks of the candidate pair and a second range obtained from to the other track of the two tracks of the candidate pair being within a threshold range value (Section 4 - reconstructions refer to the relative magnitude (dB) of Rγ (normalized to its maximum) and are calculated by neglecting the singular values which are 20 dB lower with respect to the maximum one.)

Regarding claim 13, Gennarelli discloses wherein the processor is configured to iteratively select different candidate pairs from the track database, apply the criteria, and classify the different candidate pairs (Section 3 - the clutter reduction can be achieved by a suitable image fusion of each subarray image).

Regarding claim 14, Gennarelli discloses wherein the processor is further configured to classify one or both of the two tracks of the candidate pair as the track of the true object or leave prior classification of the two tracks of the candidate pair based on the criteria not determining that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object (Section 3 , it is possible to introduce the mutual coupling contributions in the forward scattering model. The analysis is limited to first-order interactions, i.e., the rays that undergo only a single bounce between two targets).

Regarding claim 15, Gennarelli discloses wherein the processor is configured to apply the criteria by applying a first criterion that includes estimating a shape of a reflective surface giving rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object (Section 4, it is possible to image the upper contours of the bigger cylinders (T1, T4), while the shape of the targets closer to the radar (T2, T3) is not identifiable owing to resolution limits).

Regarding claim 16, Gennarelli discloses wherein the processor is configured to apply the first criterion to determine that the one track of the two tracks of the candidate pair is the track of the ghost object based on a linearity of the reflective surface (Section 3, The coefficients ai account only for target reflectivity and all amplitude terms including the spreading factor due to wave propagation)

Regarding claim 7, Gennarelli discloses wherein the processor is configured to apply the criteria by applying a second criterion that includes determining if dynamics of the one track of the two tracks of the candidate pair matches dynamics of the other track of the two tracks of the candidate pair such that velocity and heading indicated by the two tracks of the candidate pair are correlated within a threshold amount over multiple updates of the two tracks (Section 3, higher order mutual interactions and shadowing effects may arise depending on the size of the targets, the relative distances between them, and the locations of the sources and receivers). 

Regarding claim 18, Gennarelli is silent to wherein the processor is configured to apply the second criterion to determine a first velocity indicated by the other track of the two tracks of the candidate pair using the one track of the two tracks of the candidate pair, to determine a second velocity of the other track of the two tracks of the candidate pair using the updates of the other track of the two tracks of the candidate pair, and to classify the one track of the two tracks of the candidate pair as the track of the ghost object and the other track of the two tracks of the candidate pair as the track of the true object corresponding with the ghost object based on the first velocity and the second velocity being within a specified threshold of each other..

Smith discloses wherein the processor is configured to apply the second criterion to determine a first velocity indicated by the other track of the two tracks of the candidate pair using the one track of the two tracks of the candidate pair, to determine a second velocity of the other track of the two tracks of the candidate pair using the updates of the other track of the two tracks of the candidate pair, and to classify the one track of the two tracks of the candidate pair as the track of the ghost object and the other track of the two tracks of the candidate pair as the track of the true object corresponding with the ghost object based on the first velocity and the second velocity being within a specified threshold of each other.([0050] the ghost object tracker 265 can analyze the ghost object data 257 for velocity variance—as compared to background objects—to identify multipath objects of interest 267 that have a certain probability of colliding with the SDV)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include wherein the processor is configured to apply the second criterion to determine a first velocity indicated by the other track of the two tracks of the candidate pair using the one track of the two tracks of the candidate pair, to determine a second velocity of the other track of the two tracks of the candidate pair using the updates of the other track of the two tracks of the candidate pair, and to classify the one track of the two tracks of the candidate pair as the track of the ghost object and the other track of the two tracks of the candidate pair as the track of the true object corresponding with the ghost object based on the first velocity and the second velocity being within a specified threshold of each other as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 18.
Regarding claim 19, Gennarelli is silent to wherein the processor is configured to apply the criteria to the candidate pair to determine an incident angle of transmit energy from the radar system on a reflective surface that gives rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object and to determine whether the incident angle is below a threshold value, the threshold value being range-dependent.

Smith discloses wherein the processor is configured to apply the criteria to the candidate pair to determine an incident angle of transmit energy from the radar system on a reflective surface that gives rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object and to determine whether the incident angle is below a threshold value, the threshold value being range-dependent ([0038] the occlusion event notification 143 can provide the radar data processing engine 125 with angular ranges (e.g., three-dimensional coordinate ranges) indicating the scope of the occlusion. In some aspects, the radar data processing engine 125 can determine a direction and scope of the occlusion in relation to a current orientation of the SDV)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include wherein the processor is configured to apply the criteria to the candidate pair to determine an incident angle of transmit energy from the radar system on a reflective surface that gives rise to the multipath reflection that would result in the one track of the two tracks of the candidate pair being the track of the ghost object and to determine whether the incident angle is below a threshold value, the threshold value being range-dependent as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 19.

Regarding claim 20, Gennarelli is silent to wherein the processor is further configured to estimate a velocity of the true object based on the ghost object based on the classifying indicating that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object.

Smith discloses wherein the processor is further configured to estimate a velocity of the true object based on the ghost object based on the classifying indicating that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object ([0050] the ghost object tracker 265 can either disregard static ghost objects, or can monitor and track all detected ghost objects dynamically. In doing so, the ghost object tracker 265 can utilize the current localization map 233 to perform ray tracing operations in order to monitor the position and/or trajectory of the multipath objects of interest)

Gennarelli and Smith are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify multipath ghost suppression of Gennarelli to include wherein the processor is further configured to estimate a velocity of the true object based on the ghost object based on the classifying indicating that the one track of the two tracks of the candidate pair is the track of the ghost object and the other track of the two tracks of the candidate pair is the track of the true object corresponding with the ghost object as described by Smith

 The motivation for doing so would have been to reduce the burden on the computational resources in resolving radar multipath (Smith, [0012]).

Therefore, it would have been obvious to combine Gennarelli and Smith to obtain the invention as specified in claim 20.

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619